Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2019 and 10/29/220.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species A, drawn to claims 1-20 in the reply filed on 4/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the perlicue" in line 8 and “the dorsum” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the hand" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the hand" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deirmendjian et al. (5,899,870).
Deirmendjian et al. discloses a brace for carpometacarpal joint of a thumb (see figures 1-4), comprising a body (19) including a wrist strap (5, see figure 1); a dorsal projection (3) extending from the wrist strap (figure 2 shows portion covering dorsal portion of the thumb); a first palmar strap (7 figure 1) extending between a proximal end and distal end (see figure 1-4), and a second palmar strap (9 see figure 1) extending between a proximal end and distal end (see figures 1-4); however, Deirmendjian et al. does not specifically disclose the first and second palmar strap proximal end connected to the wrist strap and a distal end configured to removably attach to the dorsal projection. However, Deirmendjian et al. teaches the first and second palmar strap proximal end connected to the dorsal projection (as seen in figure 1, column 2 lines 24-29) and a distal end configured to removably attach to the wrist strap (see figures 3-4, column 2 lines 44-65) reversal and rearrangement of parts is within the ordinary skill of one in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Deirmendjian et al. that the attachment of the straps to the brace (the portion of the strap that is stitched and the portion of the strap having Velcro) would have been reversed so that the strap was fixed and removable as claimed, as mere reversal/relocation of parts (in this case, the reversed attachment of the parts) is within the ordinary skill of one in the art to provide alternate attachment for the strap.
With respect to claim 10, Deirmendjian et al. discloses the body comprises an elastomeric material (column 2 lines 35-37).
With respect to claims 17-19, Deirmendjian et al. discloses wherein the wrist strap is configured in size and shape to encircle a patient’s wrist when brace is worn, wherein the first and second palmar straps are each configured in size and shape to extend across a portion of a palm of a hand and over a purlicue of the hand and wherein the dorsal projection is configured in size and shape to extend across a portion of a dorsum of the hand (see figures 14).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deirmendjian et al. in view of GRAY (5,921,945).
Deirmendjian et al. substantially discloses the invention, please see rejection above; however, Deirmendjian et al. does not disclose wherein the elastomeric material comprises silicone. However, GRAY teaches a similar brace, wherein the elastomeric material comprises silicone (column 6 lines 19-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Deirmendjian et al. to have silicone as a material providing some level of support while also providing cushioning.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deirmendjian et al. in view of Grim et al. (5,713,837).
Deirmendjian et al. substantially discloses the invention, please see rejection above; however, Deirmendjian et al. does not disclose the elastomer material comprises a thermoplastic elastomer. However, Grim et al. teaches a wrist brace having the elastomeric material comprises a thermoplastic elastomer (santoprene-figure 7, column 4 line 61 to column 5 line 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Deirmendjian et al. to have made with thermoplastic material as taught by Grim et al. because doing so provides a material that is well suited for use in a brace providing some level of support while also providing cushioning.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deirmendjian et al. in view of Crompton (2012/0310130).
Deirmendjian et al. substantially discloses the invention, please see rejection above; however, Deirmendjian et al. does not disclose an insert embedded within the body so as to be positioned over a CMC joint of the thumb when the brace is worn and insert comprises a stiff material. However, Crompton teaches a brace having an insert (50) embedded within the body so as to be positioned over a CMC joint of the thumb when the brace is worn (see figure 5B) and insert comprises a stiff material [0049]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Deirmendjian et al. to have insert as taught by Crompton to provide extra support is needed for the support.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deirmendjian et al. in view of Crompton, further in view of Slautterback (6,196,985).
Deirmendjian et al. and Crompton substantially discloses the invention, please see rejection above; however, Deirmendjian et al. and Crompton do not disclose wherein the insert comprises a heat-moldable material that is pliable above a temperature and stiff below the temperature and wherein the temperature is between approximately 130ºF and approximately 250ºF. However, Slautterback teaches a thumb wrist splint and method having pad is formed using heat that is heat formable material at a temperature below 200ºF (column 5 lines 5-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Deirmendjian et al. and Crompton to use the heat formable material as taught by Slautterback to provide customized insert for wrist brace to use. Further, formable material temperature below 200ºF meets the required temperature of is between approximately 130ºF and approximately 250ºF.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crompton (2012/0310130) in view of Slautterback (6,196,985).
With respect to claim 20, Crompton discloses a brace for a carpometacarpal joint of a thumb (see figures 5A-5C), comprising a body (see figures 5C) including a wrist strap (40) configured to encircle a patient’s wrist when the brace is worn (see figure 5C), and a strap (20) connected on a first end to a first location of the wrist strap and connected on a second end to a second location of the wrist strap, the strap configured in size and shape to extend across a portion of the patient’s palm (see figure 5C), over the purlicue, and across a portion of the dorsum of the patient’s hand; and an insert (50) embedded within the body [0049]; however, Crompton does not discloses the insert comprising a heat-moldable material that is pliable above a temperature and stiff below the temperature. However, Slautterback teaches a thumb wrist splint and method having pad is formed using heat that is heat formable material at a temperature below 200ºF (column 5 lines 5-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Deirmendjian et al. and Crompton to use the heat formable material as taught by Slautterback to provide customized insert for wrist brace to use. Further, formable material temperature below 200ºF meets the required temperature of is between approximately 130ºF and approximately 250ºF.

Allowable Subject Matter
Claims 1-4 and 6-8 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was the first palmar strap configured to extend across a portion of a palm of the hand and over a purlicue of the hand, the distal end configured to removably attach to the dorsal projection, and a second palmar strap extending between a proximal end connected to the wrist strap and a distal end, the second palmar strap configured to extend across a portion of the palm of the hand and over the purlicue of the hand, the distal end configured to removably attach to the dorsal projection; and an insert positioned within the body, the insert comprising a heat-moldable material that is pliable above a temperature and substantially stiff below the temperature, the insert positioned within the body so as to be positioned over a carpometacarpal joint of a thumb, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786